Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 20



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


   VIVA VOYAGE, LLC                                       CASE NO.

          Plaintiff,

   v.

   ROVIA, LLC, WORLDVENTURES
   MARKETING, LLC, WORLDVENTURES
   HOLDINGS, LLC, WAYNE NUGENT, AND
   JERRE FUQUA,

         Defendants.
   _____________________________________/

                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, Viva Voyage, LLC (“Viva Voyage” or “Plaintiff”), sues Defendants, Rovia, LLC

  (“Rovia”), WorldVentures Marketing, LLC (“WorldVentures Marketing”), WorldVentures

  Holdings, LLC (“WorldVentures Holdings”), Wayne Nugent (“Nugent”), and Jerre Fuqua

  (“Fuqua”) (collectively “Defendants”), as follows:

                                           INTRODUCTION

         1.      Plaintiff is a seller of travel that prides itself on the highest level of customer

  service. The company mission is to become the best seller of vacations by redefining the way that

  they are sold. Viva Voyage was designed to work harder than other travel agencies to make sure

  that its customers are purchasing the right vacation to match their needs and to provide vacation

  solutions for its customers with the highest possible value for their vacation dollar.

         2.      Defendant WorldVentures Holdings is the parent company of dozens of affiliated

  WorldVentures companies. What all of the affiliated subsidiary companies have in common is




                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 20
                                                                             Case No.:               .


  that they are multilevel marketing direct sales companies that market and sell lifestyle membership

  products and services through their network of representatives.

         3.      One such affiliated company is WorldVentures Marketing which provides leisure

  travel services.    With a multi-level marketing model, WorldVentures Marketing sells

  DreamTrips Memberships through a series of part-time and full-time individuals who receive a

  commission for each membership that is sold.

         4.      By purchasing a DreamTrips Membership, an individual has the ability to purchase

  a variety of vacations at a discounted rate. As part of the DreamTrips Membership, an individual

  can partake in a variety of individual or group trips that are only available to DreamTrips members.

         5.      When a member inevitably books a trip, it is often done through WorldVentures

  Marketing’s wholly owned subsidiary Rovia.

         6.      Rovia entered into a three year contract with Plaintiff for Viva Voyage to procure

  cruise inventory as a licensed travel agent in markets selected by Rovia, to create cruise ship

  centered trips available to members of organizations or clubs, including DreamTrips, to procure

  and package cruise inventory to fulfill the cruise needs of Rovia’s customers, and to procure travel

  excursions for Rovia’s customers during their trips amongst other related services. The contract

  between Viva Voyage and Rovia is attached hereto as Exhibit “A” (the “Contract”). The Contract

  contains a Master Services Agreement (“MSA”) and Statement of Work (“SOW”).

         7.      Plaintiff has brought this lawsuit in connection with a number of business torts by

  Defendants, including defalcations of money that should be held in trust but have been and

  continue to be utilized for other purposes. By not holding the money in trust, Rovia is violating a

  number of state and federal Seller of Travel and trust accounting laws.



                                                    -2-
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 20
                                                                             Case No.:                .


          8.      In addition to being illegal, this conduct greatly endangers the public as money

  collected by Rovia to pay for a trip is being utilized for other WorldVentures related purposes.

  This could lead to an individual not being able to go on a trip that they paid for since

  WorldVentures and Rovia have indicated to Viva Voyage that they are on the verge of becoming

  insolvent. To protect the public from this conduct is exactly why the various Seller of Travel laws

  are in place.

          9.      As such, Plaintiff seeks injunctive relief to appoint a custodian over Rovia in order

  to ensure that Defendants abide by various Seller of Travel laws and that Defendants do not

  continue to endanger the public.

                                                PARTIES

          10.     Viva Voyage, LLC is a Nevada Limited Liability Company. The three members

  of Viva Voyage are Geoffrey Silvers, Scott Silvers, and Walter Silvers.

          11.     Geoffrey Silvers is a citizen of Florida and resides in Palm Beach County, Florida.

          12.     Scott Silvers is a citizen of Florida and resides in Palm Beach County, Florida.

          13.     Walter Silvers is a citizen of Florida and resides in Palm Beach County, Florida.

          14.     Rovia, LLC is a Limited Liability Company whose sole member is WorldVentures

  Marketing, LLC.

          15.     WorldVentures Marketing, LLC is a Limited Liability Company whose sole

  member is WorldVentures Holdings, LLC.

          16.     The two members of WorldVentures Holdings, LLC are Wayne Tillman Nugent

  and Daniel Louis Stammen (“Stammen”).

          17.     Nugent is a citizen of Plano, Texas.

          18.     Stammen is a citizen of Plano, Texas.

                                                    -3-
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 20
                                                                              Case No.:              .


         19.     Defendants routinely and systemically conduct business within the state of Florida

  and in this judicial district, including, but not limited to, engaging in business transactions with

  Plaintiff and routinely selling goods and services to citizens of this state.

                                    JURISDICTION AND VENUE

         20.     Plaintiff is seeking from Defendants an amount in excess of $75,000 exclusive of

  attorneys’ fees, interest, and costs, as set forth in more detail below.

         21.     This Court has subject matter jurisdiction of this cause pursuant to 28 U.S.C. § 1332

  because the parties are citizens of different states and the amount in controversy is greater than

  $75,000 exclusive of fees, interest, and costs.

         22.     This Court has personal jurisdiction over Defendants pursuant to Federal Rule of

  Civil Procedure 4(k)(1)(a) and Florida Statute Section 48.193(1)(a)(2) because Defendants

  committed tortious acts directed towards this state and caused injury in this state.

         23.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

  injuries caused by Defendants’ acts was suffered in this district.

                       BACKGROUND AND GENERAL ALLEGATIONS

         24.     Rovia entered into a three year contract with Plaintiff for Viva Voyage to procure

  cruise inventory as a licensed travel agent in markets selected by Rovia, to create cruise ship

  centered trips available to members of organizations or clubs, including DreamTrips (which is

  owned by WorldVentures Marketing), to procure and package cruise inventory to fulfill the cruise

  needs of Rovia’s customers, and to procure travel excursions for Rovia’s customers during their

  trips amongst other related services. See Exhibit “A”.

         25.     Since the inception of the Contract, Viva Voyage has upheld and complied with

  each and every one of its material terms.

                                                     -4-
                                                LAW OFFICES
                                         BECKER & POLIAKOFF, P.A.
                          1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                          TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 20
                                                                             Case No.:               .


            26.   Prior to executing the Contract with Viva Voyage, Rovia was selling a high volume

  of cruise packages where the vast majority of the packages that they sold were at a loss. To place

  this in perspective, this means that each cruise package sold by Rovia, the sole source of income

  for the company, placed the company further into debt.

            27.   After Viva Voyage took control of Rovia’s cruise ship bookings, nearly every

  cruise booked by Viva Voyage on behalf of Rovia customers has been profitable.

            28.   Despite this, Rovia has continuously and systematically violated the terms of the

  Contract as well as interfered with Viva Voyage’s business.

            29.   However, it was Rovia’s recalcitrant attitude toward holding its clients’ funds in a

  trust account which necessitated the filing of this action and seeking injunctive relief from this

  Court in order to protect the public from Rovia’s behavior.

            30.   Since Rovia sells trips to individuals residing in all 50 states, it is required to

  comply with the Seller of Travel laws for each state (referred to herein as the “Seller of Travel

  laws”).

            31.   Once a Rovia customer in certain states pays the company for a trip, Rovia is

  required to maintain that money in a trust account under a variety of Seller of Travel Laws. From

  there, the money is to be transmitted from the trust account to pay for the trip. The purpose of

  these laws is to protect the public from fraudulent and negligent behavior.

            32.   In the instance of a trip booked by Viva Voyage, the money should go from the

  Rovia trust account directly to Viva Voyage. From there, Viva Voyage would directly pay the

  company that is offering the trip.

            33.   Despite this, Viva Voyage has been routinely notified by Rovia representatives that

  instead of Rovia setting aside client funds that have been paid for a trip, that Rovia utilizes the

                                                    -5-
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 20
                                                                             Case No.:                .


  funds from new customers to pay for the operating expenses of its parent company, WorldVentures

  Holdings, or to pay for the trips of earlier customers.

         34.     This conduct violates a number of state and federal Seller of Travel and trust laws.

  By virtue of engaging in this illegal behavior, should Rovia have a decrease in the number of trips

  that it sells, it will be unable to pay for the trips of customers whose funds were used for improper

  purposes.

         35.     Viva Voyage was first notified on this conduct by Maria Kozova, the former Chief

  Financial Officer for Rovia. Viva Voyage learned of this conduct when Viva Voyage reached out

  to her to determine the reason that payments for trips were being delayed by Rovia and because

  Rovia employees were telling Viva Voyage that Rovia did not have any money to pay Viva

  Voyage.

         36.     Viva Voyage had reached out to Ms. Kozova since Rovia was habitually late in

  paying Viva Voyage – in fact, its first payment under the Contract in the amount of approximately

  $50,000 was not timely paid and Rovia ignored numerous requests from Viva Voyage about this

  issue – and Viva Voyage could not understand how Rovia did not have money to pay Viva Voyage

  given that all of the trips it booked were paid for by a customer in advance.

         37.     Due to this conduct, there have been times when Viva Voyage has been forced to

  advance its own funds, sometimes in excess of $100,000, to meet a deadline to pay for a customer’s

  trip because Rovia had used customer funds for unauthorized purposes and was unable to cover

  the amount owed for the trip when it came due.

         38.     Although it is widely known amongst the employees at Rovia that the company

  engages in this illegal conduct, Fuqua, a Senior Vice President for Travel Products at Rovia, has

  acknowledged to Viva on numerous occasions that Rovia engages in this activity, that it is illegal

                                                    -6-
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 20
                                                                             Case No.:               .


  under numerous state and federal regulations for Rovia to engage in this activity, and that Rovia

  will cease from continuing to engage in the conduct.

         39.     However, despite these assurances, Rovia continues to use client funds for

  unauthorized purposes. Due to the current economic environment, and Fuqua’s representations to

  Viva that Rovia is suffering from the recent financial downturn due to COVID-19, Viva’s already

  substantial concerns about this conduct are greatly magnified since Rovia will be unable to pay for

  pre-purchased vacations in the event that it does not continue to sell new trips.

         40.     Viva Voyage has also demanded on a number of occasions that Rovia make Viva

  Voyage the merchant of record for trips that it books. By doing so, Viva Voyage can ensure that

  the proper trust accounting protocols are abided by. However, Rovia refuses to do so.

         41.     The reason for the refusal is simple, it would mean the end of Rovia utilizing client

  funds to support its cashflow needs for other companies under the WorldVentures family of

  companies.

         42.     The individuals engaging in this illegal conduct are Rovia, WorldVentures

  Marketing, and WorldVentures Holdings, Nugent, and Fuqua.

         43.     Nugent, who sits on the board of all three companies, and is one of two owners of

  the parent WorldVentures Holdings, is the individual who directs Rovia, through Fuqua, to engage

  in this improper conduct of transferring the money to WorldVentures Marketing or WorldVentures

  Holdings instead of having the money remain in a trust account.

         44.     At the express direction of Nugent; Fuqua, knowing that the conduct violates Seller

  of Travel laws, refuses to comply with the Seller of Travel laws and personally engages in the torts

  in his individual capacity by transferring the money coming into Rovia to other WorldVentures

  companies instead of into a trust account as mandated by the Seller of Travel laws.

                                                    -7-
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 20
                                                                              Case No.:             .


         45.       In addition to the conduct described above being illegal, it also violates Section

  10.2.2 of the MSA.

         46.       Unless the Court appoints an individual to oversee Rovia’s financial accounts, it

  will continue to engage in this illegal conduct with respect to refusing to place client funds in a

  trust account.

         47.       Alternatively to a Court ordered individual overseeing the business of Rovia, the

  Court can make Viva Voyage the merchant of record for all Rovia bookings covered by the

  Contract so that Viva Voyage can ensure that Rovia does not engage in further defalcations and

  that no consumers are harmed by Rovia’s actions.

                                FINANCIAL BREACHES BY ROVIA

  Margin Incentives Withheld by Rovia

         48.       Rovia has also failed to uphold its financial obligations under the Contract.

         49.       Despite numerous requests by Viva Voyage to Rovia for an accounting and

  payment of the 2019 margin incentive, Fuqua, on behalf of Rovia, has only provided a one-page

  superficial spreadsheet without any supporting documentation.

         50.       A final accounting with supporting documentation was requested by Geoff Silvers

  and Scott Silvers on behalf of Viva Voyage during an in-person meeting with Fuqua in Dallas,

  Texas in late 2019. At that time, Rovia promised that supporting documentation and a full

  accounting would be provided on an expediated basis.

         51.       Despite this representation, and additional representations made to George Lopez

  from Viva Voyage, Rovia has not provided a final accounting for the 2019 margin incentive or

  payment of the incentive despite the fact that it was due on January 31, 2020 under the terms of

  the Contract.

                                                     -8-
                                                LAW OFFICES
                                         BECKER & POLIAKOFF, P.A.
                          1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                          TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 9 of 20
                                                                            Case No.:               .


         52.     Viva once again requested that Rovia provide a final 2019 accounting as well as

  payment of the 2019 incentive in May, 2020. In response, Rovia took the position for the first

  time that Viva Voyage did not qualify for the margin incentive because Viva Voyage did not meet

  both the revenue and margin requirements delineated in the SOW.

         53.     However, this position ignores that the revenue incentive as well as the margin

  incentive are separate incentives, and that the margin incentive can be added to the revenue

  incentive - even if the revenue incentive is 0 - in accordance with Section 5(c)(2) of the SOW.

         54.     By Viva Voyage’s estimates, Rovia owes Viva Voyage between $80,000 and

  $100,000 for the 2019 margin incentive.

  Commission Withheld by Rovia

         55.     Viva Voyage books all trips for Rovia customers on the Virtuoso platform.

  Virtuoso is the platform that Viva Voyage subscribes to in order to book travel for customers at a

  discounted rate.

         56.     In addition to booking trips for Rovia customers through the Virtuoso platform,

  Viva Voyage books trips for its own customers through the platform.

         57.     However, since Rovia is set up to receive all commissions from the Virtuoso

  platform, it is receiving commissions that it is not entitled to receive under the MSA for Viva

  Voyage’s customers that are booked through the platform.

         58.     Despite a demand to do so, Rovia has failed to provide an accounting of these

  commissions or to provide the commission money to Viva Voyage.

         59.     It is believed that Rovia owes Viva Voyage substantial commissions for Viva

  Voyage customers not covered by the MSA that were booked through the Virtuoso platform.



                                                   -9-
                                              LAW OFFICES
                                       BECKER & POLIAKOFF, P.A.
                        1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 10 of 20
                                                                             Case No.:                  .


         60.     In order to mitigate these damages, Viva will be moving from the Virtuoso platform

  to a different consortium so that it can receive the commission it is entitled to receive for customers

  it books that are not covered by the MSA.

  Revelex Fees under the Statement of Work

         61.     Rovia has also breached the Contract by failing to pay the required monthly

  payment for Revelex under the terms of the agreement.

         62.     In accordance with Section 5(a) to the Statement of Work, Rovia shall pay Viva

  Voyage:
                 “$7,000 plus any actual additional Revelex costs incurred including
                 but not limited to bookings, users or exceeding included page views
                 as listed in pricing on Rovia’s current Revelex contract that are
                 incurred automatically or are required to support increased Rovia
                 cruise volume.”

         63.     However, Rovia has only paid $7,000 for the past 20 months and has failed to pay

  Viva Voyage the associated Revelex fees for each month. The Revelex fees are approximately

  $7,000 each month making the amount due and owing to Viva Voyage for this breach

  approximately $140,000.

  Breach of Exclusivity

         64.     Rovia has also breached the exclusivity provisions of the MSA.

         65.     Section 15.5 of the MSA provides: “Exclusive. This engagement of Service

  Provider for cruise Product and related Services shall be exclusive; Rovia may not engage other

  travel agencies for the same or similar services and/or the provision of cruise Product.”

         66.     Despite this provision, at the onset of the Contract, instead of exclusively utilizing

  the services of Viva Voyage for its cruise related needs, Rovia was utilizing the services of a

  competing company, International Cruises and Excursions (“ICE”).


                                                   - 10 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 11 of 20
                                                                             Case No.:               .


            67.   By utilizing the services of ICE, which were advertised on the Rovia website, it

  created confusion amongst the consumer public and Viva Voyage lost bookings as a direct result

  of the confusion.

  Tortious Interference with an Advantageous Business Relationship

            68.   Rovia has also interfered with an advantageous business relationship for Viva

  Voyage with Allianz Travel Insurance (“Allianz”).

            69.   In 2019, Geoffrey Silvers, on behalf of Viva Voyage, was negotiating with Allianz

  to obtain approval to provide a highly profitable insurance policy that not all travel companies are

  approved to sell.

            70.   The negotiations were progressing favorably and the parties were close to reaching

  a deal.

            71.   However, when Rovia’s former employee John MacDonald learned of the

  opportunity, he reached out directly to Allianz to attempt to make a deal for Rovia that would not

  include Viva Voyage.

            72.   Of course this ignored that Rovia would have benefitted from the Allianz program

  had Viva Voyage been approved to sell the insurance.

            73.   By John MacDonald reaching out directly to Allianz, he soured the deal that was

  near materialization, and as a result, Allianz refused to continue the negotiations with Viva

  Voyage.

            74.   All conditions precedent to this lawsuit have been met or waived.

            75.   Viva Voyage has retained the undersigned law firm to prosecute the instant lawsuit

  and has agreed to pay reasonable attorney’s fees and costs which Defendants should be responsible

  for pursuant to controlling law.

                                                   - 11 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 12 of 20
                                                                             Case No.:                .


      Count I – Appointment of a Custodian over Rovia Pursuant to Fla. Stat. § 605.0704

           76.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           77.   Pursuant to Florida Statute Section § 605.0704, the court may appoint a custodian

  over the assets of a limited liability company to manage its business affairs.

           78.    As described above, the illegal use of client funds by Rovia is substantially

  harming the public.

           79.   Rovia must be enjoined from continuing to engage in the conduct described above

  and an independent custodian is necessary to ensure that there is not further harm to the public.

                               Count II – Conversion (all Defendants)

           80.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           81.   Pursuant to the terms of Section 3(a)(ii) of the Statement of Work, “[a]ll funds

  received through Rovia’s merchant account for Product sales following the SOW Effective Date

  will be payable weekly in arrears to Viva Voyage.”

           82.   However, Defendants have wrongfully deprived Viva Voyage of this property by

  virtue of the conduct described above.

           83.   Viva Voyage has been damaged because Defendants have wrongfully deprived it

  of the funds paid to Rovia through its merchant account as described above.

           Count III – Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                          (all Defendants)

           84.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.


                                                   - 12 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 13 of 20
                                                                             Case No.:              .


           85.   This claim arises under Fla. Stat. §501.201. et seq.

           86.   Based upon Defendants wrongdoing, they have violated Fla. Stat. §501.204 by

  using unfair methods in the conduct of trade.

           87.   As a direct and proximate result of Defendants unfair and deceptive trade practices,

  Viva Voyage has suffered damages.

                  Count IV – Fraudulent Misrepresentation (Rovia and Fuqua)

           88.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           89.   Fuqua, a Senior Vice President for Travel Products at Rovia, has acknowledged to

  Viva Voyage on numerous occasions that Rovia engages in conduct which violates various Seller

  of Travel Laws and that it is illegal for the company to do so.

           90.   Fuqua, individually and on behalf of Rovia, has stated to Geoff Silvers and Scott

  Silvers that Rovia will cease from continuing to engage in this conduct.

           91.   Viva Voyage relied on Fuqua’s representations that Rovia would cease from

  violating the Seller of Travel laws.

           92.   However, Fuqua’s assurances were false, and Rovia continues to use client funds

  for unauthorized purposes.

           93.   Accordingly, Viva Voyage suffered damages in an amount to be determined at trial.

                    Count V – Negligent Misrepresentation (Rovia and Fuqua)

           94.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.




                                                   - 13 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 14 of 20
                                                                              Case No.:              .


           95.     Fuqua, a Senior Vice President for Travel Products at Rovia, has acknowledged to

  Viva on numerous occasions that Rovia engages in behavior which is in violation of various Seller

  of Travel Laws and that it is illegal for the company to do so.

           96.     Fuqua, individually and on behalf of Rovia, has stated to Geoff Silvers and Scott

  Silvers that Rovia will cease from continuing to engage in this conduct.

           97.     Viva Voyage relied on Fuqua’s representations that Rovia would cease from

  violating the Seller of Travel laws.

           98.     However, Fuqua’s assurances were false, and Rovia continues to use client funds

  for unauthorized purposes.

           99.     Accordingly, Viva Voyage suffered damages in an amount to be determined at trial.

                   Count VI – Breach of Contract (Illegal Conduct Against Rovia)

           100.    Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           101.    Pursuant to Section 10.2.2 of the MSA, Rovia is prohibited from engaging in illegal

  activity.

           102.    Rovia has materially violated this express term of the Contract by engaging in the

  violations of the Seller of Travel laws described supra.

           103.    Viva Voyage has been damaged as a result of this breach in an amount to be

  determined at trial.

                  Count VII – Breach of Contract (Margin Incentives Against Rovia)

           104.    Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.



                                                    - 14 -
                                                LAW OFFICES
                                         BECKER & POLIAKOFF, P.A.
                          1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                          TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 15 of 20
                                                                                Case No.:             .


              105.   Rovia has materially violated the Contract by refusing to compensate Viva Voyage

  for its 2019 margin incentive commission.

              106.   Rovia has taken the position that Viva Voyage did not qualify for the margin

  incentive because Viva Voyage did not meet both the revenue and margin requirements delineated

  in the SOW.

              107.   However, this position ignores that the revenue incentive as well as the margin

  incentive are separate incentives, and that the margin incentive can be added to the revenue

  incentive - even if the revenue incentive is 0 - in accordance with Section 5(c)(2) of the SOW.

              108.   Viva Voyage has been damaged by Rovia’s breach in an amount to be determined

  at trial.

                     Count VIII – Breach of Contract (Revelex Fees Against Rovia)

              109.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

              110.   Rovia has materially breached the Contract by failing to pay the required monthly

  payment for Revelex under the terms of the agreement.

              111.   In accordance with Section 5(a) to the Statement of Work, Rovia shall pay Viva

  Voyage:
                     “$7,000 plus any actual additional Revelex costs incurred including
                     but not limited to bookings, users or exceeding included page views
                     as listed in pricing on Rovia’s current Revelex contract that are
                     incurred automatically or are required to support increased Rovia
                     cruise volume.”

              112.   However, Rovia has only paid $7,000 for the past 20 months and has failed to pay

  Viva Voyage the associated Revelex fees for each month. The Revelex fees are approximately




                                                      - 15 -
                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                            1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                            TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 16 of 20
                                                                              Case No.:               .


  $7,000 each month making the amount due and owing to Viva Voyage for this breach

  approximately $140,000.

                      Count IX – Breach of Contract (Exclusivity Against Rovia)

           113.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           114.   Section 15.5 of the MSA provides: “Exclusive. This engagement of Service

  Provider for cruise Product and related Services shall be exclusive; Rovia may not engage other

  travel agencies for the same or similar services and/or the provision of cruise Product.”

           115.   Despite this material provision, at the onset of the Contract, instead of exclusively

  utilizing the services of Viva Voyage for its cruise related needs, Rovia was utilizing the services

  of a competing company, International Cruises and Excursions (“ICE”).

           116.   By utilizing the services of ICE, which were advertised on the Rovia website, it

  created confusion amongst the consumer public and Viva Voyage lost bookings as a direct result

  of the confusion.

           117.   Viva Voyage was damaged by this conduct in an amount to be determined at trial.

           Count X – Unjust Enrichment (Improperly Held Commissions Against Rovia)

           118.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           119.   Viva Voyage books all trips for Rovia customers on the Virtuoso platform.

  Virtuoso is the platform that Viva Voyage subscribes to in order to book travel for customers at a

  discounted rate.

           120.   In addition to booking trips for Rovia customers through the Virtuoso platform,

  Viva Voyage books trips for its own customers through the platform.

                                                    - 16 -
                                                LAW OFFICES
                                         BECKER & POLIAKOFF, P.A.
                          1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                          TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 17 of 20
                                                                             Case No.:            .


           121.   However, since Rovia is set up to receive all commissions from the Virtuoso

  platform, it is receiving commissions that it is not entitled to receive under the MSA for Viva

  Voyage’s customers that are booked through the platform.

           122.   Despite a demand to do so, Rovia has failed to provide an accounting of these

  commissions or to provide the commission money to Viva Voyage.

           123.   It is believed that Rovia owes Viva Voyage substantial commissions for Viva

  Voyage customers not covered by the MSA that were booked through the Virtuoso platform.

           124.   As a result, Viva Voyage has conferred a benefit upon Rovia since it received

  commissions that it did not earn.

           125.   Rovia voluntarily accepted and retained the benefits conferred upon it by Viva

  Voyage.

           126.   Under the circumstances, it would be inequitable for Rovia to retain the benefits

  conferred upon it by Viva Voyage without first paying to Viva Voyage the value of the benefits

  conferred upon it.

  Count XI – Tortious Interference with Contract (Fuqua, Nugent, WorldVentures Holdings,
                               and WorldVentures Marketing)

           127.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           128.   This is a cause of action for damages arising from Fuqua, Nugent, WorldVentures

  Holdings, and WorldVentures Marketing’s tortious interference with an express contract between

  Viva Voyage and Rovia.




                                                   - 17 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 18 of 20
                                                                             Case No.:                .


           129.   Section 3(a)(ii) of the Statement of Work between Viva Voyage and Rovia provides

  that “[a]ll funds received through Rovia’s merchant account for Product sales following the SOW

  Effective Date will be payable weekly in arrears to Viva Voyage.”

           130.   Despite this, at the direction of Fuqua, Nugent, WorldVentures Holdings, and

  WorldVentures Marketing; Rovia does not transmit the funds to Viva Voyage in accordance with

  Section 3(a)(ii) of the Statement of Work and utilizes the funds for other purposes.

           131.   Fuqua, Nugent, WorldVentures Holdings, and WorldVentures Marketing are fully

  aware of the Contract between Viva Voyage and Rovia, and specifically Section 3(a)(ii) of the

  Statement of Work.

           132.   Fuqua, Nugent, WorldVentures Holdings, and WorldVentures Marketing

  intentionally and unjustifiably interfered with the Contract between Viva Voyage and Rovia by

  forcing Rovia to take actions that are in violation of Section 3(a)(ii) of the Statement of Work.

           133.   Viva Voyage is and will continue to be damaged by this interference.

           Count XII – Tortious Interference with a Perspective Business Relationship

           134.   Viva Voyage re-alleges and incorporates paragraphs 1 through 75 as set forth

  above.

           135.   This is a cause of action for damages arising from Rovia’s tortious interference with

  a perspective business relationship with Allianz

           136.   In 2019, Geoffrey Silvers, on behalf of Viva Voyage, was negotiating with Allianz

  to obtain approval to provide a highly profitable insurance policy that not all travel companies are

  approved to sell.

           137.   The negotiations were progressing favorably and the parties were close to

  negotiating a deal.

                                                   - 18 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 19 of 20
                                                                             Case No.:             .


         138.    However, when Rovia’s former employee John MacDonald learned of the

  opportunity, he reached out directly to Allianz to attempt to make a deal for Rovia that would not

  include Viva Voyage.

         139.    By John MacDonald reaching out directly to Allianz, he soured the deal that was

  near materialization, and as a result, Allianz refused to continue the negotiations with Viva

  Voyage.

         140.    Viva Voyage is and will continue to be damaged by this interference.

                                   DEMAND FOR JURY TRIAL

         Viva Voyage demands trial by jury of all issues so triable.

         WHEREFORE, Viva Voyage, LLC demands judgment against Defendants, Rovia, LLC,

  WorldVentures Marketing, LLC, WorldVentures Holdings, LLC , Wayne Nugent, and Jerre Fuqua

  for:

                             i. Compensatory damages, interest, and costs, in an amount to be
                                determined at trial;

                            ii. attorneys’ fees pursuant to Section 5(a)(2) of the Statement of Work
                                and Fla. Stat. § 501.2105;

                            iii. appointment of a custodian over Rovia pursuant to Fla. Stat. §
                                 605.0704; and

                            iv. such other relief as the Court deems just and proper.




                                                   - 19 -
                                               LAW OFFICES
                                        BECKER & POLIAKOFF, P.A.
                         1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
Case 9:20-cv-80838-AHS Document 1 Entered on FLSD Docket 05/26/2020 Page 20 of 20
                                                                            Case No.:   .


  Dated: May 26, 2020

                                              Respectfully submitted
                                               BECKER
                                               Attorneys for Plaintiff
                                               1 East Broward Blvd., Suite 1800
                                               Fort Lauderdale, FL 33301
                                               Telephone: (954) 987-7550
                                               Facsimile: (954) 985-4176
                                               Eberege@beckerlawyers.com
                                               Cgellman@beckerlawyers.com




                                               By:     __________________________
                                                         EVAN B. BERGER
                                                         Florida Bar No. 71479




                                                  - 20 -
                                              LAW OFFICES
                                       BECKER & POLIAKOFF, P.A.
                        1 EAST BROWARD BLVD., SUITE 1800 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
